UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) February 24, 2016 ANADIGICS , Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-25662 22-2582106 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 141 Mt. Bethel Road Warren, New Jersey (Address of Principal Executive Offices) (Zip Code) (908) 668-5000 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events . On February 23, 2016, the Company issued a press release announcing that its Board of Directors has determined that II-VI Incorporated’s proposed amendment to the previously announced January 15, 2016 agreement and plan of merger, increasing its per-share offer price to $0.81, renders the previously announced February 20, 2016 acquisition proposal from the bidder previously identified as “Party B” no longer superior. A copy of the press release is attached to this Report as Exhibit 99.1 and is incorporated in this Report by reference. Item 9.01 Financial Statements and Exhibits . (d) Exhibits . Press Release dated February 23, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 24, 2016 ANADIGICS, Inc. By: /s/ Ronald L. Michels Name: Ronald L. Michels Title: Chairman and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated February 23, 2016
